 In the Matter of THE WOODBRIDGE VINEYARD ASSOCIATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 33, A. F. OF L.Case No. R-3273AMENDMENT TO DIRECTION OF ELECTIONJanuary 9, 194 -On December 10, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding,' the election to be held within thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region (San Francisco, Cali-fornia).The Board, having been advised that charges alleging that the Com-pany has engaged in certain unfair labor practices have been filed,and the Regional Director having requested that the election be post-poned, hereby amends the Direction of Election, by striking therefromthe words "as early as possible but not later than thirty (30) days fromthe date of this Direction of Election" and substituting therefor thewords "at such time as the Board may in the future direct."1 37 N. L.R. B. 454.38 N. L. R. B., No. 33.136